Citation Nr: 1218349	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to July 1972.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Infantry Badge and the Air Medal.  The Appellant is the Veteran's surviving spouse.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Cheyenne, Wyoming, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Appellant's entitlement to service connection for the cause of the Veteran's death.  In December 2009, the Appellant was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In March 2010, the Board determined that new and material evidence had been received to reopen the Appellant's claim of entitlement to service connection for the cause of the Veteran's death and remanded her appeal to the RO for additional action.  

In June 2011, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert in internal medicine.  In September 2011, the requested VHA opinion was incorporated into the record.  In October 2011, the Appellant was provided with a copy of the VHA opinion.  In December 2011, the Appellant submitted additional argument.  In January 2012, the Board requested an opinion from a VHA medical expert in psychiatry.  In February 2012, the requested VHA opinion was incorporated into the record.  In March 2012, the Appellant was provided with a copy of the VHA opinion.  In April 2012, the Appellant submitted additional argument.  
The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.   


FINDINGS OF FACT

1.  The Veteran's October 2001 death certificate states that the immediate cause of death was chronic obstructive pulmonary disease (COPD).  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD) evaluated as 70 percent disabling; chloracne evaluated as 10 percent disabling; Type II diabetes mellitus evaluated as 10 percent disabling; and a history of hepatitis evaluated as noncompensable.  

3.  The Veteran's PTSD contributed substantially or materially in bringing about his demise.  


CONCLUSION OF LAW

The Veteran's service-connected PTSD contributed materially or substantially to his death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on the Department of Veterans Affairs (VA) to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record that: (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  In the context of a claim for the cause of a Veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  In this decision, the Board grants service connection for the cause of the Veteran's death.  Such action represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary.  


II.  Service Connection for the Cause of the Veteran's Death

The Appellant asserts that service connection for the cause of the Veteran's death is warranted as his chronic PTSD and/or the medications prescribed for that disorder contributed substantially or materially in bringing about his demise or, in the alternative, his fatal COPD was incurred secondary to his presumed Agent Orange exposure while in the Republic of Vietnam.  

Initially, the Board observes initially that COPD is "any disorder characterized by persistent or recurring obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema."  Dorland's Illustrated Medical Dictionary 538 (31st ed. 2007)

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active military service either caused or contributed substantially or materially to the Veteran's demise.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related to the cause of death.  For a service-connected disability to constitute a contributory cause of death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011).  

A Veteran's death shall not be considered to have resulted from disease or injury incurred in or aggravated by active service on the basis that it resulted from injury or disease attributable to the use of tobacco products by the Veteran during such service.  38 U.S.C.A. § 1103 (West 2002).  The legal bar to service connection for a cause of death attributable to tobacco use does not prohibit a finding of secondary service connection related to the Veteran's use of tobacco products after service where his death is proximately due to a service-connected disability that is not service-connected on the basis of being attributable to the Veteran's use of tobacco products during service.  VAOPGCPREC 6-2003 (October 28, 2003).  
Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's October 2001 death certificate states that the immediate cause of death was chronic COPD.  An undated report from the Coroner of Laramie County, Wyoming, received in January 2002 concludes that the Veteran's "death being due to COPD."  

At the time of the Veteran's death, service connection was in effect for PTSD evaluated as 70 percent disabling; chloracne evaluated as 10 percent disabling; Type II diabetes mellitus evaluated as 10 percent disabling; and a history of hepatitis evaluated as noncompensable.  

The Veteran's service treatment records make no reference to either COPD or other chronic pulmonary disability.  

At an April 1994 VA examination for compensation purposes, the Veteran complained of an increasing shortness of breath.  He reported a "25 pack year history of cigarette smoking.  The Veteran was diagnosed with "early emphysema."  Contemporaneous VA pulmonary function testing (PFT) was reported to revealed findings consistent with COPD.  

A July 1999 VA psychiatric treatment record states that the Veteran reported that: he smoked "approximately one pack of cigarettes per day and has done so for a number of years;" used oxygen at night to aid with sleep and COPD; and had been advised by VA care providers to quit smoking.  The Veteran was counseled on nicotine dependence and the treatment thereof with both smoking cessation classes and medication.  

A November 2000 VA psychiatric treatment record states that the Veteran reported that he smoked approximately one pack of cigarettes per day; had been unsuccessful in his prior attempts to quit smoking by using medication; and believed that he actually started smoking more secondary to the use of nicotine patches.  Treating VA medical personnel noted that the Veteran had been diagnosed with COPD and been advised by his primary care provider to "discontinue the use of nicotine in any form."  

An August 2001 VA psychiatric treatment records states that the Veteran "has had a great deal of difficulty monitoring his own medications."  The Veteran's care provider commented that:

The patient is insistent on changing his medication routine, even though I have expressed to him my extreme concern and dissatisfaction with this.  Particularly, discontinuing his anti-depressants.  

In a January 2002 written statement, the Appellant advanced that the Veteran incurred his COPD secondary to "breathing in the Agent Orange while in Vietnam."  She contended further that "the medications for the treatment of his service-connected PTSD caused complications with his COPD which was not properly treated while on these medications."  

A June 2008 written statement from H. Schneider, M.D., conveys that he had reviewed the Veteran's medical records.  Dr. Schneider opined that:

Review of his records from the VA shows that this individual had been suffering from diabetes.  It appears that he was never placed on medications for this problem.  Also he was diagnosed with hepatitis C.  However, again he never received a liver biopsy in order to evaluate him for treatment.  Also according to his VA records, he had been exposed to Agent Orange and also suffered from PTSD.  It is my opinion that the above problems which have been recognized by the VA contributed to the death of this individual.  

At the December 2009 videoconference hearing before the undersigned Veterans Law Judge, the Appellant testified that the Veteran had attempted suicide on three or four occasions and "more or less let himself go ... health wise" due to his service-connected PTSD.  She stated that she had sought unsuccessfully to have the Veteran's body autopsied.  

A June 2010 VA evaluation notes that the Veteran's claims files had been reviewed.  The physician opined that:

In my opinion, it is unlikely that the Veteran's service-connected PTSD, chloracne, diabetes mellitus Type 2, and/or history of hepatitis caused or contributed substantially or  materially to cause the Veteran's death.  Discussion:  It is apparent that the patient died from his COPD, a nonservice-connected disability.  While he was on medications for the treatment of PTSD which conceivably could have aggravated his respiratory status, there is no indication of this in the C file or in the medical record in the period of time leading up to his death.  Additionally, he was on such small doses that the probability that these contributed is vanishingly small.  I could find no evidence that his chloracne or diabetes mellitus or hepatitis were involved in any way in his death in the medical records reviewed.  Additionally, I'm aware of no components of these disease processes that would contribute to death related to COPD.  

The September 2011 VHA opinion notes that the Veteran's claims files had been reviewed.  The physician commented that:

There was no evidence on my review that either the chloracne or diabetes contributed to the patient's cause of death, COPD.  

In regard to his service-connected condition, chronic hepatitis C, this was mild and was monitored throughout his course and did not progress to a significant clinical importance.  The article attached in the medical records mentions a possible immunological connection between hepatitis C and COPD.  To my present knowledge, I am not aware of a medical documented connection between hepatitis C and COPD, or progression of COPD in a patient with chronic hepatitis C.  Based on multiple documentations, this patient smoked one pack of cigarettes per day and, in my opinion, smoking was the more likely cause of his COPD and secondary polycythemia.  

In regard to his service-connected condition of PTSD this patient has a very long case of PTSD and depression. Throughout the years, he was using (at times) very large amounts of medications, i.e., benzodiazepines and anti-depressants.  Potentially, these medications could cause a degree of respiratory suppression, though I could not find documentation of a significant clinical correlation between these medications and his respiratory condition.  As mentioned before, at times, this patient was on multiple medications.  Also, Percocet was used during episodes of COPD exacerbations and/or pneumonia.  There was no documentation of a negative impact of this medication on his respiratory status.  At the time around his death, his mental condition was reported to be stable.  His medications were reduced or stopped.  I don't believe the small amount of medications he was using for his PTSD condition at the time of death contributed substantially or materially to his cause of death, COPD.  

Conclusion: It is, in my opinion, that (sic) his service-connected conditions (chloracne, diabetes mellitus, chronic hepatitis C, and PTSD) did not contribute significantly or materially to the patient's cause of death, COPD.  

The February 2012 VHA opinion notes that the Veteran's records had been reviewed.  The physician opined that:
In my opinion, it is unlikely that [service-connected] conditions of PTSD, chloracne, diabetes, and history of hepatitis caused or directly contributed to his death due to COPD.  Cause of death as COPD was documented on death certificate and coroner's report.  

Although he was on medication for PTSD which, if on high doses, might conceivably aggravate his respiratory status, there is no indication of this problem in records during the period proximal to his death.  Veteran died on October [redacted], 2001, and progress notes in August 2001 indicate he was relatively stable and on doses of psychiatric medications that would not cause significant respiratory depression when taken as prescribed.  There is no documented evidence in records that other [service-connected] disabilities of diabetes, chloracne, and hepatitis contributed directly to death.  There was assertion by Veteran that higher doses of sedative drugs years ago had worsened sleep apnea and caused permanent lung damage.  There is no evidence that worsened sleep apnea years ago would have caused permanent lung damage.  

Although the etiology of COPD may be multifactorial, it is significant that Veteran had smoked tobacco for years.  Smoking is likely the primary cause of his COPD.  Records indicate that he had made several unsuccessful attempts to stop smoking.  Reference to his smoking was documented as early as July 1971 in a note that he was smoking "10 cigarettes" a day.  Several other comments in chart indicate that patient continued to smoke and at times up to 2.5 ppd (packs per day).  As late as August 17, 2001, it was documented that he was continuing to smoke 1-1.5 ppd.  

Conclusion:  It is my professional opinion, based on this record review, that although Veteran suffered greatly from military related PTSD, his death from COPD was not caused by his service-connected disabilities.  Therefore, it is less likely that not (i.e., probability less than 50%) that Veteran's PTSD and other service-connected disabilities contributed materially or substantially in causing his death due to COPD.   

In his April 2007 Appellant's Response Brief, the accredited representative advanced that the Veteran's PTSD prevented him from being able to stop smoking cigarettes and to otherwise effectively follow his VA care providers' recommendations as to the treatment of his nicotine dependence.  

The Board has reviewed the probative evidence of record including the Appellant's testimony and written statements on appeal.  The Appellant advances that the Veteran's PTSD significantly interfered with his ability to stop smoking and ultimately led to his death from COPD.  She testified on appeal that the Veteran's service-connected psychiatric disorder caused him to "more or less let himself go ... health wise."  

The Board observes that: the Veteran's treating VA healthcare providers repeatedly directed that the Veteran should stop uses of all forms of nicotine; recommended medication to alleviate his nicotine dependency; and subsequently concluded that the Veteran "had a great deal of difficulty monitoring his own medications."  Dr. Schneider opined that the Veteran's PTSD and other service-connected disabilities contributed materially or substantially in bringing about his demise from COPD.  While acknowledging that the VA and VHA opinions of record found no etiological relationship between the Veteran's COPD and his service-connected PTSD, the Board observes that the opinions fail to address the relationship, if any, between the Veteran's service-connected psychiatric disorder and both his ability to stop smoking cigarettes and his failure to follow prescribed health treatment and recommendations.  Given this significant omission, the Board finds that the VA opinions are of limited probative value.  In light of this fact and upon resolution of all reasonable doubt in the Appellant's favor, the Board concludes that service connection for the cause of the Veteran's death is now warranted.  


ORDER

Service connection for the cause of the Veteran's death is granted.  



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


